Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to explicitly teach selecting one derived function from a first derived function and a second derived function to use the one derived function as a derived function of an evaluation function, the evaluation function evaluating an error based on the first value, the first derived function being a function configured to satisfy a ratio of the first value, the second derived function being defined in advance so that the second value is set in accordance with the parameter restriction, each derived function for each rolling stand being selected in accordance with a result of the determination so that the first derived function is selected when the parameter restriction does not occur and the second derived function is selected when the parameter restriction occurs; and modifying each delivery side plate thickness in each rolling stand using a matrix including the one derived function selected from the first derived function and the second derived function in accordance with the result of the determination.
US 6240756 B1 to Tsugeno teaches a method for calculating plate thickness schedule for a tandem rolling mill (Abstract) comprising: 
acquiring a rolling model formula including a first value, the first value being one of a roll force ratio and a motor power ratio for each of a plurality of rolling stands (Col. 8, Lns. 23-65; a rolling model is acquired which uses the rolling force ratio); 
determining whether or not a second value is restricted by parameter restriction, the second value being at least one value of roll force, motor power, and a reduction rate in each of the rolling 
modifying each delivery side plate thickness in each rolling stand using a matrix (Col. 9, Lns. 5-25; a matrix is used to modify the rolling forces at each stand, which will modify the plate thickness at each rolling stand).
Tsugeno fails to explicitly teach selecting one derived function from a first derived function and a second derived function to use the one derived function as a derived function of an evaluation function, the evaluation function evaluating an error based on the first value, the first derived function being a function configured to satisfy a ratio of the first value, the second derived function being defined in advance so that the second value is set in accordance with the parameter restriction, each derived function for each rolling stand being selected in accordance with a result of the determination so that the first derived function is selected when the parameter restriction does not occur and the second derived function is selected when the parameter restriction occurs; and modifying each delivery side plate thickness in each rolling stand using a matrix including the one derived function selected from the first derived function and the second derived function in accordance with the result of the determination.  In Tsugeno, a matrix is used to correct the force ratios so that the force limit is not exceeded (Col. 9, Lns. 6-25), however the matrix does not use any derived functions which are selected.
US 20070068210 A1 to Pittner teaches a method for calculating plate thickness schedule for a tandem rolling mill (Abstract) comprising: 
acquiring a rolling model formula including a first value (Paras. [0085] and [0129]; Tables 1 and 7), the first value being one of a roll force ratio and a motor power ratio for each of a plurality of rolling stands (Paras. [0085] and [0129]; Tables 1 and 7; the first value may be the specific force for each of the plurality of roll stands); 
determining whether or not a second value is restricted by parameter restriction, the second value being at least one value of roll force, motor power, and a reduction rate in each of the rolling stands (Paras. [0089] and [0127]; Tables 1 and 7; the roll force is restricted by the first value in that the roll force is equal to the roll force ratio multiplied by the strip width and thus the roll force is limited by the specific roll force, which is a ratio of the total force, i.e., total force divided by the strip width); 
selecting a first derived function to use the one derived function as a derived function of an evaluation function, the evaluation function evaluating an error based on the first value (Paras. [0121]-[0123]; a function derived to evaluate errors caused by roll eccentricities requires the use of the first value, i.e., the roll force ratio).
Pittner fails to explicitly teach selecting one derived function from a first derived function and a second derived function to use the one derived function as a derived function of an evaluation function, the evaluation function evaluating an error based on the first value, the first derived function being a function configured to satisfy a ratio of the first value, the second derived function being defined in advance so that the second value is set in accordance with the parameter restriction, each derived function for each rolling stand being selected in accordance with a result of the determination so that the first derived function is selected when the parameter restriction does not occur and the second derived function is selected when the parameter restriction occurs; and modifying each delivery side plate thickness in each rolling stand using a matrix including the one derived function selected from the first derived function and the second derived function in accordance with the result of the determination. In Pittner, the derived equation is not selected from one of two equations, the first derived function is not a function configured to satisfy a ratio of the first value, and the first derived function is not selected when the parameter restriction does not occur (Paras. [0121]-[0123]).  Further, the first derived function is not used in a matrix to modify each delivery side plate thickness.
Claims 2-5 depend from claim 1 and are allowable for at least the reasons discussed above.
Regarding claim 6, Tsugeno teaches a rolling plant (Abstract) comprising: 
a plurality of rolling stands (Fig. 1; Col. 5, Ln. 65 through Col. 6, Ln. 12; Fig. 1 shows the plurality of stands);
roll gap control devices HPC each provided in each rolling stand of the plurality of rolling stands (Fig. 1; Col. 5, Ln. 65 through Col. 6, Ln. 12; each stand includes a rolling reduction unit HPC “that sets a preset gap or opening between the opposing work rolls WR”); 
electric motors Mt each rotating rolls in each rolling stand (Fig. 1; Col. 5, Ln. 65 through Col. 6, Ln. 12; “a drive motor Mt [is provided] for rotationally driving the rolls”); and 
a process computer BC configured to calculate a plate thickness schedule of each rolling stand based a first value (Fig. 1; Col. 6, Lns. 53-63; the host computer BC calculates the thickness of the plate), the first value being one of a roll force ratio of the roll gap control device and a motor power ratio of the electric motor (Col. 8, Lns. 23-65; the first value is the rolling force ratio), 
wherein the process computer is configured to acquire a rolling model formula including a first value which is one of a roll force ratio and a motor power ratio in each of a plurality of rolling stands (Col. 8, Lns. 23-65; a rolling model is acquired which uses the rolling force ratio), 
determine whether or not a second value is restricted by parameter restriction, the second value is at least one value of roll force, motor power, and a reduction rate in each of the rolling stands (Col. 8, Lns. 23-65; the force limits at each stand is evaluated to determine if it is above a threshold, i.e., a restriction), and 
modify each delivery side plate thickness in each rolling stand using a matrix (Col. 9, Lns. 5-25; a matrix is used to modify the rolling forces at each stand, which will modify the plate thickness at each rolling stand).
However, as discussed above with respect to claim 1, Tsugeno fails to explicitly teach a process computer configured to select one derived function from a first derived function and a second derived .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725